                Case 21-10690-CSS             Doc 76-1        Filed 05/25/21   Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------- x
In re:                                                           :   Chapter 11
                                                                 :
GVS Portfolio I B, LLC,                                          :   Case No. 21-10690 (CSS)
                                                                 :
                           Debtor.                               :
                                                                 :
---------------------------------------------------------------- x

                                      CERTIFICATE OF SERVICE
        I, Monique B. DiSabatino, hereby certify that on May 25, 2021, I caused a copy of the
Declaration of Michael Winston to be served electronically with the Court and served through the
Court’s CM/ECF system upon all registered electronic filers appearing in this case and on the
parties on the attached service list via Electronic Mail.

                                                     SAUL EWING ARNSTEIN & LEHR LLP

                                                By:/s/ Monique B. DiSabatino
                                                   Monique B. DiSabatino (DE Bar No. 6027)
                                                   1201 North Market Street, Suite 2300
                                                   P.O. Box 1266
                                                   Wilmington, DE 19899
                                                   (302) 421-6806
            Case 21-10690-CSS         Doc 76-1   Filed 05/25/21   Page 2 of 2




                                        Service List

Neil B. Glassman, Esq.
Erin R. Fay, Esq.
Gregory J. Flasser, Esq.
600 N. King Street, Suite 400
Wilmington, Delaware 19801
Email: nglassman@bayardlaw.com
Email: efay@bayardlaw.com
Email: gflasser@bayardlaw.com
(Counsel to the Debtor)


Linda Richenderfer, Esq.
Office of the U.S. Trustee
U.S. Trustee's Office
844 King Street, Suite 2207
Wilmington, DE 19801
Email: Linda.Richenderfer@usdoj.gov
